Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 20, 2018

                                      No. 04-18-00401-CR

                                    Alberto VERASTEGUI,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

               From the 83rd Judicial District Court, Val Verde County, Texas
                                 Trial Court No. 14,031CR
                        Honorable Robert Cadena, Judge Presiding


                                         ORDER
      Appellant’s motion to file a late brief is granted.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court